Citation Nr: 1242117	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-21 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral lower extremity condition, to include as due to posttraumatic stress disorder (PTSD) with major depression or psoriasis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to April 1967, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Huntington RO.  A transcript of the hearing is in the claims file.

In December 2009 and September 2011, the Board remanded the issue on appeal for additional development.

The Veteran's claim of entitlement to service connection for psoriasis was denied by the RO in April 2006.  The Veteran did not appeal that decision.  In May 2008, the RO received the Veteran's application to reopen the claim of entitlement to service connection for psoriasis.  This claim was denied in October 2008, and the Veteran perfected an appeal to the Board.  In a December 2009 decision, the Board found that new and material evidence had not been received to reopen the claim of entitlement to service connection for psoriasis and denied the Veteran's claim.  The Veteran did not initiate an appeal to the United States Court of Appeals for Veterans Claims.

In January 2011, the Veteran submitted articles regarding psoriatic arthritis and a written statement that the Board interprets as an informal claim regarding service connection for psoriasis.  In addition, the September 2011 VA examination addendum includes a statement that there is "a 50/50 probability that the [V]eteran's psoriasis could be worsened by the stress of his PTSD."  The Board finds that the Veteran's January 2011 written statement and the September 2011 VA examiner's addendum, taken together, reasonably raise this issue.

Therefore, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for psoriasis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

As noted above, a claim of entitlement to service connection for psoriasis, on the basis of the submission of new and material evidence, has been raised by the record.  The Veteran has asserted at different times during the appeal period that his lower extremity pain was diagnosed as psoriatic arthritis and was, therefore, related to his psoriasis.  Since the claim regarding psoriasis has been raised by the record, the Board finds that the claim of entitlement to service connection for a lower extremity condition, also claimed as secondary to psoriasis, must be remanded as inextricably intertwined with the issue being referred herein.

In addition, as directed by the Board, the RO obtained an addendum opinion in September 2011 to address whether any diagnosis attributed to the Veterans bilateral lower extremities was related to service.  In that opinion, the VA examiner indicated that the Veteran's bilateral lower leg condition, diagnosed as age-appropriate degenerative joint disease of the knees and first metatarsal phalangeal joints of the feet, was not caused by or a result of his service, his PTSD, or his psoriasis.  The examiner reasoned that the Veteran's report that he dropped from helicopters 20 to 25 feet above the ground was not credible because he did not sustain acute injuries, and the Veteran would have definitely sustained acute injuries from drops at that height.  However, this rationale is a misrepresentation of the Veteran's statements.  During the October 2009 Board hearing, the Veteran reported that he had over 25 drops that were from a height of only 5 to 10 feet off the ground.  See BVA transcript, page 4.  The Veteran is in receipt of the Combat Infantryman Badge, and the Board finds that his statements regarding these drops are consistent with the circumstances of his service.  38 U.S.C.A. § 1154.

Since the rationale provided by the September 2011 VA examiner for his conclusion contains a supporting statement that is a misrepresentation of the evidence of record, the Board finds that the opinion is inadequate, and an additional addendum is needed.

Accordingly, the case is REMANDED for the following action:

1.  After adjudicating the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for psoriasis, contact the examiner conducting the March 2010 VA examination or providing the September 2011 addendum for an opinion regarding the Veteran's bilateral lower extremity condition.  If either is unavailable, contact an appropriately qualified healthcare provider.  The claims folder and a copy of this remand must be available for review.

The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral lower leg condition is related to his military service in any way, to include whether it has been caused by or aggravated by his PTSD or psoriasis.  Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's medical history and his assertions, including the effect of jumping out of helicopters with heavy equipment packs.

The Veteran has testified that he sustained over 25 drops from helicopters at a height of 5-10 feet with up to 70 pounds of additional weight, and the Board finds that his statements in this regard are credible.

2.  Once the above action has been completed, readjudicate the claim and issue a supplemental statement of the case.  Then afford the Veteran the opportunity to respond, before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

